SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 Cardica, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: CARDICA, INC. 900 Saginaw Drive Redwood City, California 94063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On November 13, 2013 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of Cardica, Inc. a Delaware corporation. The meeting will be held on Wednesday, November 13, 2013, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063, for the following purposes: 1. To elect the six nominees for director named herein to serve until the next annual meeting and until their successors are duly elected and qualified 2. To approve an amendment to Cardica’s Certificate of Incorporation to increase the authorized number of shares of common stock from 75,000,000 shares to 125,000,000 shares. 3. To approve, on an advisory basis, the compensation of Cardica’s named executive officers, as disclosed in this proxy statement. 4. To indicate, on an advisory basis, the preferred frequency of stockholder advisory votes on the compensation of Cardica’s named executive officers. 5. To ratify the selection by the Audit Committee of the Board of Directors of BDO USA, LLP as the independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2014. 6. To approve the amendment and restatement of our 2005 Equity Incentive Plan (the “2005 Plan”) to increase the aggregate number of shares of common stock authorized for issuance under the 2005 Plan by 1,000,000 shares, and to increase the number of shares of common stock authorized for issuance pursuant to the exercise of incentive stock option awards. 7. To conduct any other business properly brought before the meeting. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting is September 18, 2013. Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. Important Notice Regarding the Availability of Proxy Materials for the Stockholders’ Meeting to Be Held on November 13, 2013, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063 . The proxy statement and annual report to stockholders are available at www.envisionreports.com/CRDC . By Order of the Board of Directors /s/ Robert Y. Newell Robert Y. Newell Secretary Redwood City, California October 8, 2013 You are cordially invited to attend the meeting in person. Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy, or vote over the telephone or the internet as instructed in these materials, as promptly as possible in order to ensure your representation at the meeting. A return envelope (which is postage prepaid if mailed in the United States) has been provided for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. 2. CARDICA, INC. 900 Saginaw Drive Redwood City, California 94063 PROXY STATEMENT FOR THE 2 November 13, 2013 QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS AND VOTING Why am I receiving these materials? We have sent you these proxy materials because the Board of Directors (the “Board”) of Cardica, Inc. is soliciting your proxy to vote at the 2013 Annual Meeting of Stockholders, including at any adjournments or postponements of the meeting. You are invited to attend the annual meeting to vote on the proposals described in this proxy statement. However, you do not need to attend the meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card, or follow the instructions below to submit your proxy over the telephone or through the internet. We intend to mail these proxy materials on or about October 15, 2013, to all stockholders of record entitled to vote at the annual meeting. How do I attend the annual meeting? The meeting will be held on Wednesday, November 13, 2013, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063. Directions to the annual meeting may be found at www.cardica.com by clicking on “Contact Us.” Information on how to vote in person at the annual meeting is discussed below. Who can vote at the annual meeting? Only stockholders of record at the close of business on September 18, 2013, will be entitled to vote at the annual meeting. On this record date, there were 51,095,792 shares of common stock outstanding and entitled to vote. Stockholder of Record: Shares Registered in Your Name If on September 18, 2013, your shares were registered directly in your name with Cardica’s transfer agent, Computershare, Inc., then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card or vote by proxy over the telephone or on the internet as instructed below to ensure your vote is counted. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If on September 18, 2013, your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of voting at the annual meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the annual meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. 3. What am I voting on? There are six matters scheduled for a vote: ● Election of six directors; ● Approval of proposed amendment to Cardica’s Certificate of Incorporation to increase the authorized number of shares of common stock from 75,000,000 to 125,000,000 shares; ● Advisory approval of the compensation of Cardica’s named executive officers, as disclosed in this proxy statement in accordance with SEC rules; ● Advisory indication of the preferred frequency of stockholder advisory votes on the compensation of Cardica’s named executive officers; and ● Ratification of selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2014; and ● Approval of the amendment and restatement of Cardica’s 2005 Equity Incentive Plan (the “2005 Plan”) to increase the aggregate number of shares of common stock authorized for issuance under the 2005 Plan by 1,000,000 shares, and to increase the number of shares of common stock authorized for issuance pursuant to the exercise of incentive stock option awards. What if another matter is properly brought before the meeting? The Board knows of no other matters that will be presented for consideration at the Annual Meeting. If any other matters are properly brought before the meeting, it is the intention of the persons named in the accompanying proxy to vote on those matters in accordance with their best judgment. How do I vote? You may either vote “For” all the nominees to the Board or you may “Withhold” your vote for any nominee you specify. With regard to your advisory vote on how frequently we should solicit stockholder advisory approval of executive compensation, you may vote for any one of the following: one year, two years or three years, or you may abstain from voting on that matter. For each of the other matters to be voted on, you may vote “For” or “Against” or abstain from voting. The procedures for voting are fairly simple: Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the annual meeting, vote by proxy using the enclosed proxy card, vote by proxy over the telephone, o] vote by proxy through the internet. Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. ● To vote in person, come to the annual meeting and we will give you a ballot when you arrive. ● To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the annual meeting, we will vote your shares as you direct. ● To vote over the telephone, dial toll-free 1-800-652-8683 using a touch-tone phone and follow the recorded instructions. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 1:00 a.m., Central Time on November 13, 2013, to be counted. ● To vote through the internet, go to www.envisionreports.com/CRDC to complete an electronic proxy card. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 1:00 a.m., Central Time on November 13, 2013, to be counted. 4. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a voting instruction form with these proxy materials from that organization rather than from Cardica. Simply complete and mail the voting instruction form to ensure that your vote is counted. Alternatively, you may vote by telephone or over the internet as instructed by your broker or bank. To vote in person at the annual meeting, you must obtain a valid proxy from your broker, bank or other agent. Follow the instructions from your broker or bank included with these proxy materials, or contact your broker or bank to request a proxy form. Internet proxy voting may be provided to allow you to vote your shares online, with procedures designed to ensure the authenticity and correctness of your proxy vote instructions. However, please be aware that you must bear any costs associated with your internet access, such as usage charges from internet access providers and telephone companies. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you own as of September 18, 2013. What happens if I do not vote? Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record and do not vote by completing your proxy card, by telephone, through the internet or in person at the annual meeting, your shares will not be voted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner and do not instruct your broker, bank, or other agent how to vote your shares, the question of whether your broker or nominee will still be able to vote your shares depends on whether the New York Stock Exchange (“NYSE”) deems the particular proposal to be a “routine” matter. Brokers and nominees can use their discretion to vote “uninstructed” shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors (even if not contested), executive compensation (including any advisory stockholder votes on executive compensation and on the frequency of stockholder votes on executive compensation), and certain corporate governance proposals, even if management-supported. Accordingly, your broker or nominee may not vote your shares on Proposals 1, 3, 4 or 6 without your instructions, but may vote your shares on Proposal 5 and, potentially, on Proposal 2. What if I return a proxy card or otherwise vote but do not make specific choices? If you return a signed and dated proxy card or otherwise vote without marking voting selections, your shares will be voted, as applicable, “For” the election of all six nominees for director, “For” the amendment of Cardica’s Certificate of Incorporation to increase the authorized number of shares of common stock from 75,000,000 to 125,000,000 shares, “For” the advisory approval of executive compensation, for “One Year” as the preferred frequency of advisory votes to approve executive compensation, “For” the ratification of the selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2014, and “FOR” the amendment and restatement the 2005 Plan to increase the aggregate number of shares of common stock authorized for issuance under the 2005 Plan by 1,000,000 shares, and to increase the number of shares of common stock authorized for issuance pursuant to the exercise of incentive stock option awards. If any other matter is properly presented at the meeting, your proxy holder (one of the individuals named on your proxy card) will vote your shares using his or her best judgment. 5. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies. In addition to these proxy materials, our directors and employees may also solicit proxies in person, by telephone, or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies. We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. What does it mean if I receive more than one set of proxy materials? If you receive more than one set of proxy materials , your shares may be registered in more than one name or in different accounts. Please follow the voting instructions on the proxy cards in the proxy materials to ensure that all of your shares are voted. Can I change my vote after submitting my proxy? Stockholder of Record: Shares Registered in Your Name Yes. You can revoke your proxy at any time before the final vote at the meeting. If you are the record holder of your shares, you may revoke your proxy in any one of the following ways: ► You may submit another properly completed proxy card with a later date. ► You may grant a subsequent proxy by telephone or through the internet. ► You may send a timely written notice that you are revoking your proxy to Cardica’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. ► You may attend the annual meeting and vote in person. Simply attending the meeting will not, by itself, revoke your proxy. Your most current proxy card or telephone or internet proxy is the one that is counted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If your shares are held by your broker or bank as a nominee or agent, you should follow the instructions provided by your broker or bank. When are stockholder proposals and director nominations due for next year’s annual meeting? To be considered for inclusion in next year’s proxy materials, your proposal must be submitted in writing by June 17, 2014, to Cardica’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. If you wish to submit a proposal that is not to be included in next year’s proxy materials or nominate a director, you must do so by notifying our Corporate Secretary, in writing, no later than the close of business on September 14, 2014, nor earlier than the close of business on August 15, 2014. However, if our 2014 Annual Meeting of Stockholders is not held between October 14, 2014, and December 13, 2014, then the deadline for notifying our Corporate Secretary, in writing, will be not earlier than the close of business on the ninetieth (90th) day prior to the date of the 2014 Annual Meeting of Stockholders and not later than the close of business on the later of the sixtieth (60th) day prior the date of the 2014 Annual Meeting of Stockholders or, in the event public announcement of the date of the 2014 Annual Meeting of the Stockholders was first made by us fewer than seventy (70)days prior to the date of the 2014 Annual Meeting of Stockholders, the close of business on the tenth (10th) day following the date on which we first made a public announcement of the date of the 2014 Annual Meeting of Stockholders. The chairman of the 2014 Annual Meeting of Stockholders may determine, if the facts warrant, that a matter has not been properly brought before the meeting and, therefore, may not be considered at the meeting. Please review our Bylaws, which contain a description of the information required to be submitted as well as additional requirements about advance notice of stockholder proposals and director nominations. How are votes counted? Votes will be counted by the inspector of election appointed for the meeting, who will separately count, for the proposal to elect directors, votes “For,” “Withhold” and broker non-votes; with respect to the proposal regarding frequency of stockholder advisory votes to approve executive compensation, votes for frequencies of one year, two years or three years, abstentions and broker non-votes; and, with respect to other proposals, votes “For” and “Against,” abstentions and, if applicable, broker non-votes. Abstentions will be counted towards the vote total for each of Proposals 2, 3, 5 and 6, and will have the same effect as “Against” votes. For Proposal 4, abstentions will be counted towards the vote total, and will have the same effect as votes against each of the proposed voting frequencies. Broker non-votes have no effect and will not be counted towards the vote total for any proposal except Proposal 2. For Proposal 2, broker non-votes will have the same effect as “Against” votes. 6. What are “broker non-votes”? As discussed above, when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed by the NYSE to be “non-routine,” the broker or nominee cannot vote the shares. These unvoted shares are counted as “broker non-votes.” How many votes are needed to approve each proposal? The following table summarizes the minimum vote needed to approve each proposal and the effect of abstentions and broker non-votes. Proposal Number Proposal Description Vote Required for Approval Effect of Abstentions Effect of Broker Non-Votes 1 Election of Directors The six nominees receiving the most “For” votes Withheld votes will have no effect None 2 Amendment to Cardica’s Certificate of Incorporation to increase the authorized number of shares of common stock from 75,000,000 shares to 125,000,000 shares “For” votes from the holders of a majority of the outstanding shares Against Against 3 Advisory approval of the compensation of Cardica’s named executive officers “For” votes from the holders of a majority of shares cast (including abstentions) Against None 4 Advisory vote on the frequency of stockholder advisory votes on executive compensation The frequency receivingthe votes of the holders of a majority of shares cast (including abstentions) Against None 5 Ratification of the selection of BDO USA, LLP as Cardica’s independent registered public accounting firm for its fiscal year ending June 30, 2014 “For” votes from the holders of a majority of shares cast (including abstentions) Against None 6 Amendment and restatement of the 2005 Plan to increase the aggregate number of shares of common stock authorized for issuance under the 2005 Plan by 1,000,000 shares, and to increase the number of shares of common stock authorized for issuance pursuant to the exercise of incentive stock option awards “For” votes from the holders of a majority of shares cast (including abstentions) Against None 7. What is the quorum requirement? A quorum of stockholders is necessary to hold a valid meeting. A quorum will be present if stockholders holding at least a majority of the outstanding shares entitled to vote are present at the meeting in person or represented by proxy. On the record date, there were 51,095,792 shares outstanding and entitled to vote. Thus, the holders of 25,547,897 shares must be present in person or represented by proxy at the meeting to have a quorum. Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you vote in person at the meeting. Abstentions and broker non-votes will be counted towards the quorum requirement. If there is no quorum, the chairman of the meeting or the holders of a majority of shares present at the meeting in person or represented by proxy may adjourn the meeting to another date. How can I find out the results of the voting at the annual meeting? Preliminary voting results will be announced at the annual meeting. In addition, final voting results will be published in a current report on Form 8-K that we expect to file within four business days after the annual meeting. If final voting results are not available to us in time to file a Form8-K within four business days after the meeting, we intend to file a Form8-K to publish preliminary results and, within four business days after the final results are known to us, file an additional Form8-K to publish the final results. What proxy materials are available on the internet? The letter to stockholders, proxy statement and annual report to stockholders are available at www.envisionreports.com/CRDC . Proposal 1 Election Of Directors Cardica’s Board consists of six directors. There are six nominees for director this year. Each director to be elected and qualified will hold office until the next annual meeting of stockholders and until his or her successor is elected, or, if sooner, until the director’s death, resignation or removal. Each of the nominees listed below is currently a director of Cardica who was previously elected by the stockholders. It is our policy to encourage nominees for directors to attend the Annual Meeting. Five of the six directors attended the 2012 Annual Meeting of Stockholders in person. Directors are elected by a plurality of the votes of the holders of shares present in person or represented by proxy and entitled to vote on the election of directors. The six nominees receiving the highest number of affirmative votes will be elected. Shares represented by executed proxies will be voted, if authority to do so is not withheld, for the election of the six nominees named below. If any nominee becomes unavailable for election as a result of an unexpected occurrence, shares that would have been voted for that nominee will instead will be voted for the election of a substitute nominee proposed by our Nominating Committee. Each person nominated for election has agreed to serve if elected. Our management has no reason to believe that any nominee will be unable to serve. Nominees The following is a brief biography of each nominee for director and a discussion of the specific experience, qualifications, attributes or skills of each nominee that led the Nominating Committee to recommend that person as a nominee for director, as of the date of this proxy statement. 8. The Nominating Committee seeks to assemble a Board that, as a whole, possesses the appropriate balance of professional and industry knowledge, financial expertise and high-level management experience necessary to oversee and direct the our business. To that end, the Nominating Committee has identified and evaluated nominees in the broader context of the Board’s overall composition, with the goal of recruiting or retaining members who complement and strengthen the skills of other members and who also exhibit integrity, collegiality, sound business judgment and other qualities that the Committee views as critical to effective functioning of the Board. The brief biographies below include information, as of the date of this proxy statement, regarding the specific and particular experience, qualifications, attributes or skills of each nominee that led the Committee to believe that that nominee should continue to serve on the Board. However, each of the members of the Committee may have a variety of reasons why he or she believes a particular person would be an appropriate nominee for the Board, and these views may differ from the views of other members. Name Age 1 Principal Occupation/ Position Held With Cardica Bernard A. Hausen, M.D., Ph.D. 53 President, Chief Executive Officer, Chief Medical Officer and Director Kevin T. Larkin 64 President, Chief Executive Officer and a director of TherOx / Chairman of the Board of Directors Richard P. Powers 69 Executive Vice President of VisionCare Ophthalmic Technologies, Inc. / Director Jeffrey L. Purvin 61 Chief Executive Officer of Response Biomedical / Director John Simon, Ph.D. 70 Managing Director of Allen & Company LLC / Director William H. Younger, Jr. 63 Managing director of the general partner of Sutter Hill Ventures / Director 1 As of October 15, 2013 Bernard A. Hausen, M.D., Ph.D. has been our President and Chief Executive Officer since December2000. Dr.Hausen co-founded Cardica in October1997 and has served as a director and our Chief Medical Officer since inception. Dr.Hausen received a medical degree from Hannover Medical School in Germany in 1988 and was trained there as a general and cardiothoracic surgeon. Upon completion of his training, he received a Ph.D. degree in Medical Physiology in 1999. From 1996 to 2000, he was employed as a Senior Research Scientist in the Laboratory for Transplantation Immunology of the Department of Cardiothoracic Surgery at Stanford University. Until Dr.Hausen became our full-time employee in October 2000, he remained responsible for all surgery-related research in that laboratory. Dr.Hausen’s extensive experience with Cardica, which is a consequence of his being a founder of Cardica and his long tenure as President and Chief Executive Officer, and his involvement in all aspects of the business from product conception through development, clinical trials and regulatory clearance followed by market launch, bring necessary historic knowledge and leadership to the Board. Kevin T. Larkin has been a director since December2005 and was elected Chairman of the Board in January2007. Mr.Larkin has been President, Chief Executive Officer and a director of TherOx, a medical device company, since May2001. From July1998 until April2001, Mr.Larkin was President and Chief Executive Officer of CardioVasc, a medical device company. Mr.Larkin also has held senior sales and marketing management positions with Ventritex, Medtronic and Cordis. Mr.Larkin has been in the cardiovascular device field for 36years, with broad business experience in both large and small companies in general management, strategy and sales and marketing. Richard P. Powers has been a director and chairman of our Audit Committee since October2005. Since November 2010, Mr.Powers has served as Executive Vice President of VisionCare Ophthalmic Technologies, Inc., a privately held medical device company.From September 2009 to October 2010, Mr. Powers was a consultant to several medical device companies.From June2008 to August2009, Mr.Powers was President and Chief Executive Officer of Aspire Medical Inc., a privately held medical device company. From October2001 to March2008, Mr.Powers was Vice President and Chief Financial Officer of Anesiva, Inc. (formerly Corgentech Inc.), a publicly held biotechnology company.From February1996 to August2000, Mr.Powers served as Executive Vice President and Chief Financial Officer of CardioGenesis Corporation, a medical device company.From January1981 to August1995, Mr.Powers held a number of senior management positions at Syntex Corporation, a biopharmaceutical company, including Senior Vice President and Chief Financial Officer.Mr.Powers holds a B.S. degree in Accounting from Canisius College and an M.B.A. degree from the University of Rochester, New York.Mr. Powers was a member of the board of directors of HemoSense, Inc., a medical diagnostics company, from September 2005 to November 2008.Mr.Powers brings understanding of our financial statements and financial position, business perspective and accounting expertise to his role as chair of the Audit Committee of the Board. 9. Jeffrey L. Purvin has been a director since August 2006.Mr. Purvin is the chief executive officer of Response Biomedical (TSK: RBM, OTCBB: RPBIF), which manufactures and sells world-wide in-vitro diagnostic tests and readers, and has been there since May 2012.From November 2006 to December 2012, Mr. Purvin was chairman and chief executive officer of Calibra Medical, Inc., a privately held company developing medical devices for the treatment of diabetes.Calibra was acquired by Johnson & Johnson in July 2012.Mr. Purvin was the chairman and chief executive officer of Metrika, Inc., a privately held manufacturer and marketer of disposable diabetes monitoring products, from November 2004 until July 2006, when the company was sold to the Bayer Group.Prior to Metrika, Mr. Purvin was President of the Interventional Products Division of Datascope Corporation, a diversified public medical device company (since acquired by Maquet, Inc.), from April 2001 until October 2004.Before Datascope, Mr. Purvin spent more than 20 years at GlaxoSmithKline, where he concluded his service as Vice President, General Manager.Mr. Purvin earned his M.B.A. in marketing from The Wharton School, University of Pennsylvania and his BA in psychology from Brown University.Mr. Purvin’s expertise and background includes particular emphasis on new product development, new and established product marketing (worldwide), mergers & acquisitions and low COG’s manufacturing. John Simon, Ph.D. has been a director since June2001. Mr.Simon is a Managing Director of the investment banking firm, Allen & Company LLC, where he has been employed for over 25years. He was a member of the board of directors for Neurogen Corporation, a biopharmaceutical company, from 1993 to December2009, and continues to serve on the boards of several privately held companies. Mr. Simon holds a B.S. degree in Chemistry from The College of William & Mary, a Ph.D. degree in Chemical Engineering from Rice University, and both an M.B.A. degree in finance and a J.D. degree from Columbia University. Mr.Simon has broad experience in capital markets, corporate and financial strategy and has been instrumental in advising Cardica and the Board on raising the capital required to pursue Cardica’s goals. William H. Younger, Jr. has been a director since August2000. Mr.Younger is a managing director of the general partner of Sutter Hill Ventures, a venture capital firm, where he has been employed since 1981. Mr.Younger holds a B.S. degree in Electrical Engineering from the University of Michigan and an M.B.A. degree from Stanford University. Mr.Younger was a member of the board of directors of Vitria Technology, Inc., a software company, from 1997 to November2005, and Omnicell, Inc., a company specializing in medication and supply management for hospitals, from 1992 to May 2012.Having served on the Board for more than 10years, Mr.Younger provides both a historic understanding of Cardica’s strategies, as well as provides board continuity. His business judgment and ability to counsel our management, developed as a managing director of a successful venture capital firm, provide a breadth of general business knowledge and transactional experience to the Board. There are no family relationships among any of our executive officers and directors. The Board Of Directors Recommends A Vote In Favor Of Each Named Nominee. information regarding the board of directors and corporate governance Independence of The Board of Directors As required under the NASDAQ Stock Market (“NASDAQ”) listing standards, a majority of the members of a listed company’s board of directors must qualify as “independent,” as affirmatively determined by the board of directors. The Board consults with Cardica’s counsel to ensure that the Board’s determinations are consistent with relevant securities and other laws and regulations regarding the definition of “independent,” including those set forth in pertinent listing standards of NASDAQ, as in effect from time to time. Consistent with these considerations, after review of all relevant identified transactions or relationships between each director, or any of his or her family members, and Cardica, its senior management and its independent auditors, the Board has affirmatively determined that the following five directors are independent directors within the meaning of the applicable NASDAQ listing standards: Mr. Larkin, Mr. Powers, Mr. Purvin, Dr. Simon and Mr. Younger. In making this determination, the Board found that none of these directors or nominees for director had a material or other disqualifying relationship with Cardica. Dr.Hausen does not qualify as an independent director because he is one of our executive officers. Board Leadership Structure The Board has an independent chair, Mr.Larkin, who has authority, among other things, to call and preside over Board meetings, including meetings of the independent directors, to set meeting agendas and to determine materials to be distributed to the Board. Accordingly, the Board Chair has substantial ability to shape the work of the Board. Cardica believes that separation of the positions of Board Chair and Chief Executive Officer reinforces the independence of the Board in its oversight of the business and affairs of Cardica. In addition, Cardica believes that having an independent Board Chair creates an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of the Board to monitor whether management’s actions are in the best interests of Cardica and its stockholders. As a result, Cardica believes that having an independent Board Chair can enhance the effectiveness of the Board as a whole. Role of the Board in Risk Oversight One of the Board’s key functions is informed oversight of Cardica’s risk management process. The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various Board standing committees that address risks inherent in their respective areas of oversight. In particular, our Board is responsible for monitoring and assessing strategic risk exposure, including a determination of the nature and level of risk appropriate for Cardica. Our Audit Committee has the responsibility to consider and discuss our major financial risk exposures and the steps our management has taken to monitor and control these exposures, including guidelines and policies to govern the process by which risk assessment and management is undertaken. The Audit Committee also monitors compliance with legal and regulatory requirements, in addition to oversight of the performance of our internal audit function. Our Nominating Committee monitors the effectiveness of our corporate governance guidelines, including whether they are successful in preventing illegal or improper liability-creating conduct. Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking. Both the Board as a whole and the various standing committees receive periodic reports from management, as well as incidental reports as matters may arise. It is the responsibility of the committee chairs to report findings regarding material risk exposures to the Board as quickly as possible. The Board Chair has responsibility for coordinating between the Board and management with regard to the determination and implementation of responses to any problematic risk management issues. Meetings of The Board of Directors The Board met nine times during the last fiscal year. Each Board member attended 75% or more of the aggregate number of meetings of the Board and of the committees on which he served, held during the portion of the last fiscal year for which he was a director or committee member. As required under applicable NASDAQ listing standards, in fiscal 2013, Cardica’s independent directors met in regularly scheduled executive sessions at which only independent directors were present. Information Regarding Committees of the Board of Directors The Board has three committees: an Audit Committee, a Compensation Committee and a Nominating Committee. The following table provides membership and meeting information for fiscal 2013 for each of the Board committees: Name Audit Compensation Nominating and Corporate Governance Bernard A. Hausen, M.D., Ph.D. Kevin T. Larkin X X X Richard P. Powers X* Jeffrey L. Purvin X X* X John Simon, Ph.D. William H. Younger, Jr. X X* Total meetings in fiscal 2013 7 4 1 *Committee Chairperson Below is a description of each committee of the Board of Directors. Each of the committees has authority to engage legal counsel or other experts or consultants, as it deems appropriate to carry out its responsibilities. The Board has determined that each member of each committee meets the applicable NASDAQ rules and regulations regarding “independence” and that each member is free of any relationship that would impair his or her individual exercise of independent judgment with regard to Cardica. Audit Committee The Audit Committee of the Board oversees our corporate accounting and financial reporting process. For this purpose, the Audit Committee performs several functions. The Audit Committee:evaluates the performance of and assesses the qualifications of the independent registered public accounting firm; determines and approves the engagement of the independent registered public accounting firm; determines whether to retain or terminate the existing independent registered public accounting firm or to appoint and engage a new independent registered public accounting firm; reviews and approves the retention of the independent registered public accounting firm to perform any proposed permissible non-audit services; monitors the rotation of partners of the independent registered public accounting firm on our audit engagement team as required by law; oversees and assesses the independence of the auditors; reviews with management financial information and earnings guidance provided to analysts and issued in press releases; establishes procedures, as required under applicable law, for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or auditing matters and the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters; reviews with management and the independent registered public accounting firm our major financial risk exposures; reviews with the independent registered public accounting firm, and management if appropriate, any management or internal control letter issued by the independent registered public accounting firm, including any response thereto by management; periodically meets in separate sessions with the independent registered public accounting firm and management to discuss matters that any such party believes should be discussed privately with the Audit Committee; reviews with counsel, the independent registered public accounting firm and management any significant regulatory, other legal or any accounting initiatives or matters that may have a material impact on our financial statements, compliance programs or policies; reviews the results of management’s efforts to monitor compliance with the law and our Code of Business Conduct and Ethics; investigates any matter brought to the attention of the Audit Committee; prepares the report to be included in our annual proxy statement; reviews and assesses the adequacy of the Audit Committee’s Charter each year; and meets to review our annual audited financial statements and quarterly financial statements with management and the independent registered public accounting firm, including reviewing our disclosures under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our Board annually reviews the NASDAQ listing standards definition of independence for Audit Committee members and has determined that all of the members of our Audit Committee are independent (as independence is currently defined in Rule5605(c)(2)(A)(i) and (ii)of the NASDAQ listing standards). The Audit Committee has adopted a written charter that is available to stockholders on Cardica’s website at www.cardica.com. The Board has determined that Mr. Powers qualifies as an “audit committee financial expert,” as defined in the applicable U.S. Securities and Exchange Commission (the “SEC”) rules. The Board made a qualitative assessment of Mr.Powers’ level of knowledge and experience based on a number of factors, including his formal education and experience as a chief financial officer for public reporting companies. Report of the Audit Committee of the Board of Directors 1 The Audit Committee has reviewed and discussed the audited financial statements for the fiscal year ended June 30, 2013, with management of Cardica. The Audit Committee has discussed with the independent registered public accounting firm the matters required to be discussed by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards , Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board (“PCAOB”) in Rule 3200T. The Audit Committee has also received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the PCAOB regarding the independent accountants’ communications with the audit committee concerning independence, and has discussed with the independent registered public accounting firm the accounting firm’s independence. Based on the foregoing, the Audit Committee has recommended to the Board of Directors that the audited financial statements be included in Cardica’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013. Kevin T. Larkin Richard P. Powers Jeffrey L. Purvin 1 The material in this report is not “soliciting material,” is not deemed “filed” with the Commission and is not to be incorporated by reference in any filing of Cardica under the Securities Act or the Exchange Act, whether made before or after the date hereof and irrespective of any general incorporation language in any such filing. Compensation Committee All of the members of the Compensation Committee are independent (as independence is currently defined in Rule5605(a)(2) of the NASDAQ listing standards). Our Compensation Committee charter can be found on our corporate website at www.cardica.com. The Compensation Committee reviews, modifies (as needed) and approves our overall compensation strategy and policies. In fulfilling these duties, the Compensation Committee is responsible for: reviewing and approving corporate performance goals and objectives relevant to the compensation of our executive officers and other senior management, as appropriate; evaluating and recommending to the Board for approval the compensation plans and programs advisable for us, as well as evaluating and recommending to the Board for approval the modification or termination of existing plans and programs; establishing policies with respect to equity compensation arrangements; and reviewing and approving the terms of any employment agreements and/or severance arrangements for our executive officers. The Compensation Committee also is responsible for recommending to the Board for determination and approval the compensation and other employment terms of our Chief Executive Officer, and is charged with evaluating the Chief Executive Officer’s performance in light of relevant corporate performance goals. The Compensation Committee:recommends to the Board for determination and approval the compensation and other terms of employment of the other executive officers; reviews and recommends to the Board the type and amount of compensation to be paid or awarded to Board members; administers and recommends to the Board the adoption, amendment and termination of, our benefit plans; reviews and establishes appropriate insurance coverage for our directors and executive officers; reviews and assesses its own performance at least annually; and reviews and assesses the adequacy of the Compensation Committee Charter, and recommends any proposed changes to the Board for its consideration. Compensation Committee Processes and Procedures. Typically, our Compensation Committee meets at least four times annually and with greater frequency if necessary. The agenda for each meeting is usually developed by the Chair of the Compensation Committee, in consultation with the Chief Executive Officer. The Compensation Committee meets regularly in executive session. However, from time to time, various members of management and other employees as well as outside advisors or consultants may be invited by the Compensation Committee to make presentations, provide financial or other background information or advice or otherwise participate in Compensation Committee meetings. The Chief Executive Officer may not participate in or be present during any deliberations or determinations of the Compensation Committee regarding his compensation or individual performance objectives. The charter of the Compensation Committee grants the Compensation Committee full access to all our books, records, facilities and personnel, as well as authority to obtain, at our expense, advice and assistance from internal and external legal, accounting or other advisors and consultants and other external resources that the Compensation Committee considers necessary or appropriate in the performance of its duties. In particular, the Compensation Committee has the sole authority to retain compensation consultants to assist in its evaluation of executive and director compensation, including the authority to approve the consultant’s reasonable fees and other retention terms.The Committee may form and delegate authority to subcommittees as appropriate, including, but not limited to, a subcommittee composed of one or more members of the Board to grant stock awards under Cardica’s equity incentive plans to persons who are not:(a) “Covered Employees” under Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”); (b) individuals with respect to whom Cardica wishes to comply with Section 162(m) of the Code; or (c) then subject to Section 16 of the Securities Exchange Act of 1934, as amended.The operation of the Compensation Committee is subject to the Bylaws of Cardica as in effect from time to time and Section 141 of the Delaware General Corporation Law.Pursuant to the Charter of the Compensation Committee, the Compensation Committee has the authority to determine the compensation of our executive officers other than the Chief Executive Officer; with respect to the Chief Executive Officer, Compensation Committee recommends to the Board the compensation of the Chief Executive Officer, and the Board approves the compensation of the Chief Executive Officer taking into account the recommendation of the Compensation Committee.Historically, the Compensation Committee has made most significant determinations as to adjustments to annual compensation, bonus and equity awards and new performance objectives at one or more meetings held during the first quarter of the fiscal year. However, the Compensation Committee also considers matters related to individual compensation, such as compensation for new executive hires, as well as high-level strategic issues, such as the efficacy of our compensation strategy, potential modifications to that strategy and new trends, plans or approaches to compensation, at various meetings throughout the year. Generally, the Compensation Committee’s process comprises two related elements: the determination of compensation levels; and the establishment of performance objectives for the current year. For executives other than the Chief Executive Officer, the Compensation Committee solicits and considers evaluations and recommendations submitted to the Committee by the Chief Executive Officer. In the case of the Chief Executive Officer, the performance evaluation is conducted by the Compensation Committee, which determines any adjustments to recommend regarding his compensation as well as awards to be granted. Generally, as part of the annual performance and compensation review of the Chief Executive Officer, the Compensation Committee formally requests and considers a fact-focused self assessment by the Chief Executive Officer. For all executives, as part of its deliberations, the Compensation Committee may review and consider, as appropriate, materials such as financial reports and projections, operational data, tax and accounting information, tally sheets that set forth the total compensation that may become payable to executives in various hypothetical scenarios, executive and director stock ownership information, company stock performance data, analyses of historical executive compensation levels and current company-wide compensation levels and recommendations of a compensation consultant including analyses of executive compensation paid at other companies identified by the consultant. Executive compensation for fiscal 2013 was based upon the determinations and recommendations of the Compensation Committee after considering the information provided to the Compensation Committee, including our financial and operating performance, the alignment of the interests of our executive officers and stockholders, compensation at companies that the Compensation Committee considers to be comparable to usand our ability to attract and retain qualified individuals. The Compensation Committee also considered our corporate goals, which are reviewed by the Compensation Committee and the Board, and, subject to their input, approved by the Board. For executive compensation decisions in fiscal 2013, including decisions relating to the grant of stock options to executive officers, the Compensation Committee considered the recommendations of Dr.Hausen, our Chief Executive Officer, with respect to other executive officers. In determining executive officer compensation recommendations, the Compensation Committee engaged Radford, a compensation consulting firm and part of the Aon Hewitt Company, to provide data and analysis for executive and equity compensation. Our Compensation Committee selected Radford based on its recognized status as a leading global provider of compensation intelligence and consulting services to companies in the technology and medical device sectors. In fiscal 2013, Radford provided competitive compensation data and input on the fiscal 2013 equity awards and the fiscal 2013 base salaries and bonus opportunity for executive officers. Among other things, Radford provided competitive compensation data for purposes of benchmarking our equity grant values and targets, our bonus targets and structure, our total direct compensation, our target incentive opportunities and our base salaries and target total cash compensation. Other than Dr.Hausen and Mr. Newell, no other executive officers participated in the recommendation of the amount or form of named executive officer compensation in or with respect to fiscal 2013. A similar process was undertaken in establishing fiscal 2014 base salaries. The specific determinations of the Compensation Committee with respect to executive compensation for fiscal 2013 are described in greater detail in the Executive Compensation section of this proxy statement. Nominating Committee The Nominating Committee of the Board is responsible for:identifying, reviewing and evaluating candidates to serve as directors (consistent with criteria approved by the Board); reviewing and evaluating incumbent directors; serving as the focal point for communication between such candidates, non-committee directors and our management; recommending annually to the Board the chairmanship and membership of each Board committee; recommending to the Board for selection candidates for election to the Board; and reviewing and assessing the adequacy of the Nominating Committee’s charter. Our Nominating Committee charter can be found on our corporate website at www.cardica.com. All members of the Nominating Committee are independent (as independence is currently defined in Rule5605(a)(2) of the NASDAQ listing standards). The Nominating Committee believes that candidates for director should have certain minimum qualifications, including being able to read and understand basic financial statements, being over 21years of age and having the highest personal integrity and ethics. The Nominating Committee also intends to consider such factors as possessing relevant expertise upon which to be able to offer advice and guidance to management, having sufficient time to devote to our affairs, demonstrated excellence in his or her field, having the ability to exercise sound business judgment and having the commitment to rigorously represent the long-term interests of our stockholders. However, the Nominating Committee retains the right to modify these qualifications from time to time. Candidates for director nominees are reviewed in the context of the current composition of the Board, our operating requirements and the long-term interests of stockholders. In conducting this assessment, the Nominating Committee considers diversity, experience, skills and such other factors as it deems appropriate given the Board’s and our current needs, to maintain a balance of knowledge, experience and capability. In the case of incumbent directors whose terms of office are set to expire, the Nominating Committee also reviews each of such director’s overall service to us during their term, including level of participation, quality of performance and any other relationships and transactions that might impair such director’s independence. In the case of new director candidates, the Nominating Committee also determines whether the nominee must be, and whether the nominee is, independent under applicable NASDAQ and SEC requirements, which determination is based upon applicable NASDAQ listing standards, applicable SEC rules and regulations and the advice of counsel, if necessary. The Nominating Committee then uses its network of contacts to compile a list of potential candidates, but may also engage, if it deems appropriate, a professional search firm. The Nominating Committee conducts any appropriate and necessary inquiries into the backgrounds and qualifications of possible candidates after considering the function and needs of the Board. The Nominating Committee meets to discuss and consider such candidates’ qualifications and then selects nominees for recommendation to the Board by majority vote. To date, the Nominating Committee has not paid a fee to any third party to assist in the process of identifying or evaluating director candidates. To date, the Nominating Committee has not received any director nominees from a stockholder or stockholders who are not members of our Board or management. The Nominating Committee will consider director candidates recommended by stockholders. The Nominating Committee does not intend to alter the manner in which it evaluates candidates, including the minimum criteria set forth above, based on whether or not the candidate was recommended by a stockholder. Stockholders who wish to recommend individuals for consideration by the Nominating Committee to become nominees for election to the Board may do so by delivering a written recommendation to the Nominating Committee at the following address: 900 Saginaw Drive, Redwood City, California 94063. Submissions must include the full name of the proposed nominee, a description of the proposed nominee’s business experience for at least the previous five years, complete biographical information, a description of the proposed nominee’s qualifications as a director and a representation that the nominating stockholder is a beneficial or record owner of our stock. Any such submission must be accompanied by the written consent of the proposed nominee to be named as a nominee and to serve as a director if elected. Cardica does not have a formal policy regarding board diversity; however, diversity is typically one of a number of factors that the committee takes into account in identifying nominees, and the Nominating Committee believes that it is important that the Board members represent diverse viewpoints. Stockholder Communications With The Board Of Directors Stockholders wishing to communicate with the Board or an individual director may send a written communication addressed as follows: Cardica Board Communication, 900 Saginaw Drive, Redwood City, CA 94063. Any communication sent must state the number of shares owned by the stockholder making the communication. The Chief Financial Officer will review each communication and will forward such communication to the Board or to any individual director to whom the communication is addressed. Code of Business Conduct and Ethics The Board adopted the Cardica, Inc. Code of Business Conduct and Ethics that applies to all officers, directors and employees. The Code of Business Conduct and Ethics is available on our website at www.cardica.com. If we make any substantive amendments to the Code of Business Conduct and Ethics or grant any waiver from a provision of the Code to any executive officer or director, we will promptly disclose the nature of the amendment or waiver on our website in lieu of filing a Form 8-K. Proposal 2 Approval of Increase in Number of Authorized Shares of Common Stock The Board is requesting stockholder approval of an amendment to Cardica’s Amended and Restated Certificate of Incorporation to increase Cardica’s authorized number of shares of common stock from 75,000,000 shares to 125,000,000 shares (and thereby increase the total number of shares of authorized stock, including the 5,000,000 shares of preferred stock currently authorized, to 130,000,000 shares). The additional common stock to be authorized by adoption of the amendment would have rights identical to the currently outstanding common stock of Cardica. Adoption of the proposed amendment and issuance of the common stock would not affect the rights of the holders of currently outstanding common stock of Cardica, except for effects incidental to increasing the number of shares of Cardica’s common stock outstanding, such as dilution of the earnings per share and voting rights of current holders of common stock. If the amendment is adopted, it will become effective upon filing of a Certificate of Amendment of Cardica’s Amended and Restated Certificate of Incorporation with the Secretary of State of the State of Delaware. In addition to the 51,095,792 shares of common stock outstanding on September 18, 2013, the Board has reserved 4,741,177 shares for issuance upon exercise of options and rights granted under Cardica’s stock option and stock purchase plans, 2,918,232 shares for issuance to MLV pursuant to “at the market” agreements, and 3,991,205 shares for issuance upon exercise of outstanding warrants. As a result, as of September 18, 2013, only 12,253,594 shares, or 16%, of our authorized common stock remained unreserved and available for issuance. Although, at present, the Board of Directors has no other plans to issue the additional shares of common stock, it desires to have the shares available to provide additional flexibility to use its capital stock for business and financial purposes in the future. The additional shares may be used for various purposes without further stockholder approval. These purposes may include: raising capital; providing equity incentives to employees, officers or directors; establishing strategic relationships with other companies; expanding Cardica’s business or product lines through the acquisition of other businesses or products; and other purposes. The additional shares of common stock that would become available for issuance if the proposal were adopted could also be used by Cardica to oppose a hostile takeover attempt or to delay or prevent changes in control or management of Cardica. For example, without further stockholder approval, the Board could adopt a “poison pill” which would, under certain circumstances related to an acquisition of shares not approved by the Board of Directors, give certain holders the right to acquire additional shares of common stock at a low price, or the Board could strategically sell shares of common stock in a private transaction to purchasers who would oppose a takeover or favor the current Board. Although this proposal to increase the authorized common stock has been prompted by the threat of any hostile takeover attempt (nor is the Board currently aware of any such attempts directed at Cardica), nevertheless, stockholders should be aware that approval of proposal could facilitate future efforts by Cardica to deter or prevent changes in control of Cardica, including transactions in which the stockholders might otherwise receive a premium for their shares over then current market prices. The affirmative vote of the holders of a majority of the outstanding shares of the common stock will be required to approve this amendment to Cardica’s Amended and Restated Certificate of Incorporation. As a result, abstentions and broker non-votes will have the same effect as negative votes. The Board of Directors Recommends a Vote in Favor of Proposal 2. Proposal 3 Advisory Vote on Executive Compensation Under the Dodd-Frank Wall Street Reform and Consumer Protection Act, or the Dodd-Frank Act, and Section14A of the Exchange Act, Cardica’s stockholders are entitled to vote to approve, on an advisory basis, the compensation of Cardica’s named executive officers as disclosed in this proxy statement in accordance with SEC rules. This vote is not intended to address any specific item of compensation, but rather the overall compensation of Cardica’s named executive officers and the philosophy, policies and practices described in this proxy statement. The compensation of Cardica’s named executive officers subject to the vote is disclosed in compensation tables, and the related narrative disclosure contained in this proxy statement. As discussed in those disclosures, Cardica believes that its compensation policies and decisions are focused on pay-for-performance principles and strongly aligned with our stockholders’ interests; consistent with current market practices. Compensation of Cardica’s named executive officers is designed to enable Cardica to attract and retain talented and experienced executives to lead Cardica successfully in a competitive environment. Accordingly, the Board is asking the stockholders to indicate their support for the compensation of Cardica’s named executive officers as described in this proxy statement by casting a non-binding advisory vote “FOR” the following resolution: “RESOLVED, that the compensation paid to Cardica’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion is hereby APPROVED.” Because the vote is advisory, it is not binding on the Board or Cardica. Nevertheless, the views expressed by the stockholders, whether through this vote or otherwise, are important to management and the Board and, accordingly, the Board and the Compensation Committee intend to consider the results of this vote in making determinations in the future regarding executive compensation arrangements. Advisory approval of this proposal requires the vote of the holders of a majority of the shares cast at the annual meeting, including abstentions. The Board Of Directors Recommends A Vote In Favor Of Proposal 3 Proposal 4 Advisory Vote on the Frequency of Solicitation of Advisory Stockholder Approval of Executive Compensation The Dodd-Frank Wall Street Reform and Consumer Protection Act, and Section 14A of the Exchange Act enable Cardica’s stockholders, at least once every six years, to indicate their preference regarding how frequently Cardica should solicit a say-on-pay vote/non-binding advisory vote on the compensation of Cardica’s named executive officers as disclosed in Cardica’s proxy statement. Cardica is asking stockholders to indicate whether they would prefer an advisory vote every year, every other year or every three years. Alternatively, stockholders may abstain from casting a vote. For the reasons described below, after considering the benefits and consequences of each alternative, the Board recommends that the stockholders select a frequency of one year. The Board believes that an annual advisory vote on the compensation of Cardica’s named executive officers will be in the best interests of all stockholders. While our executive compensation programs are designed to promote a long-term connection between pay and performance, the Board recognizes that executive compensation disclosures are made annually, and holding an annual advisory vote on executive compensation provides us with more direct and immediate feedback on our compensation disclosures. However, stockholders should note that because the advisory vote on executive compensation occurs well after the beginning of the compensation year, and because the different elements of our executive compensation programs are designed to operate in an integrated manner and to complement one another, in many cases it may not be appropriate or feasible to change our executive compensation programs in consideration of any one year’s advisory vote on executive compensation by the time of the following year’s annual meeting of stockholders. We believe that an annual advisory vote on executive compensation is consistent with our practice of seeking input and engaging in dialogue with our stockholders on corporate governance matters, including our practice of having all directors elected annually and annually providing stockholders with the opportunity to ratify the Audit Committee’s selection of our independent registered public accounting firm. Accordingly, the Board is asking stockholders to indicate their preferred voting frequency by voting for one, two or three years or abstaining from voting on this proposal. The alternative among one year, two years or three years that receives the votes of the holders of a majority of shares present in person or represented by proxy and entitled to vote at the annual meeting will be deemed to be the frequency preferred by the stockholders: “RESOLVED, that the frequency of every one year is hereby APPROVED as the frequency preferred by stockholders for the solicitation of advisory stockholder approval of the compensation paid to Cardica’s named executive officers.” While the Board believes that its recommendation is appropriate at this time, the stockholders are not voting to approve or disapprove that recommendation, but are instead asked to indicate their preferences, on an advisory basis, as to whether the non-binding advisory vote on the approval of Cardica’s executive officer compensation practices should be held every year, every other year or every three years. The Board and the Compensation Committee value the opinions of the stockholders in this matter, and the Board intends to hold say-on-pay votes in the future in accordance with the alternative that receives a majority of the stockholder support. The Board Of Directors Recommends A Vote In Favor Of “One Year” On Proposal 4. Proposal 5 Ratification of Selection of Independent Registered Public Accounting Firm The Audit Committee of the Board has selected BDO USA, LLP as Cardica’s independent registered public accounting firm for the fiscal year ending June 30, 2014, and has further directed that management submit the selection of independent registered public accounting firm for ratification by the stockholders at the annual meeting. Our fiscal year ended June 30, 2013, is the first year that BDO USA, LLP audited Cardica’s financial statements. Representatives of BDO USA, LLP are expected to be present at the Annual Meeting. They will have an opportunity to make a statement if they so desire and will be available to respond to appropriate questions. Neither Cardica’s Bylaws nor other governing documents or law require stockholder ratification of the selection of BDO USA, LLP as Cardica’s independent registered public accounting firm. However, the Audit Committee of the Board is submitting the selection of BDO USA, LLP to the stockholders for ratification as a matter of good corporate practice. If the stockholders fail to ratify the selection, the Audit Committee of the Board will reconsider whether or not to retain that firm. Even if the selection is ratified, the Audit Committee of the Board in its discretion may direct the appointment of different independent auditors at any time during the year if they determine that such a change would be in the best interests of Cardica and its stockholders. The affirmative vote of the holders of a majority of the shares present in person or represented by proxy and cast (including abstentions) at the annual meeting will be required to ratify the selection of BDO USA, LLP. Abstentions will be counted toward the tabulation of votes on proposals presented to the stockholders and will have the same effect as negative votes. Broker non-votes are counted towards a quorum, but are not counted for any purpose in determining whether this matter has been approved. The Board Of Directors Recommends A Vote In Favor Of Proposal 5 . Principal Accountant Fees and Services The following table represents aggregate fees billed to Cardica for fiscal years ended June 30, 2013, and June 30, 2012, by our independent registered public accounting firm for professional services rendered. On October 4, 2012, Cardica dismissed Ernst & Young LLP as its independent registered public accounting firm and engaged BDO USA, LLP to be Cardica’s independent registered public accounting firm. Ernst & Young LLP had audited Cardica’s financial statements since April 1998. Consequently, BDO USA, LLP was our independent registered public accounting firm for our fiscal year ended June 30, 2013, and Ernst & Young LLP was our independent registered public accounting firm for our fiscal year ended June 30, 2012. Fiscal Year Ended 1 2 (in thousands) Audit Fees 3 $ $ 485,000 Audit-related Fees (specifically describe audit-related fees incurred) 4 – Tax Fees (specifically describe tax fees incurred) – – All Other Fees (specifically describe all other fees incurred) – – Total Fees $ $ 485,000 1 Fees of BDO USA, LLP. 2 Fees of Ernst & Young LLP. 3 “Audit fees” are fees for professional services for the audit of our financial statements included in Form 10-K and review of financial statements included in Form 10-Qs, assistance with registration statements filed with the SEC and for services that are normally provided in connection with statutory and regulatory filings or engagements. 4 Fees related to a comfort letter. Our Audit Committee pre-approved all services provided by our independent registered public accounting firm for the fiscal years ended June30, 2013 and 2012. In connection with the audit of the fiscal 2013 financial statements, Cardica entered into an engagement agreement with BDO USA, LLP which sets forth the terms by which BDO USA, LLP will perform audit services for Cardica. Pre-Approval Policies and Procedures The Audit Committee pre-approves all audit and non-audit services rendered by our independent registered public accounting firm. Pre-approval also may be given as part of the Audit Committee’s approval of the scope of the engagement of the independent registered public accounting firm or on an individual explicit case-by-case basis before the independent registered public accounting firm is engaged to provide each service. The Audit Committee Charter permits the Audit Committee to delegate pre-approval authority to one or more individuals, such authority having been duly delegated to Mr.Powers, provided that Mr.Powers report any such pre-approvals to the full Audit Committee at its next scheduled meeting. Change in Independent Auditors On October 4, 2012, Cardica notified its independent registered public accounting firm, Ernst & Young LLP, of its decision to dismiss Ernst & Young LLP as Cardica's independent registered public accounting firm effective as of that date. The decision to change independent registered public accounting firms was approved by Cardica's Audit Committee. The report of Ernst & Young LLP on our financial statements for the fiscal year ended June 30, 2012, dated September 28, 2012, included in the Form 10-K filed with the SEC on September 28, 2012, states that our working capital and recurring losses from operations raise substantial doubt about our ability to continue as a going concern.In addition, the report of Ernst & Young LLP on our financial statements for the fiscal year ended June 30, 2011, dated September 12, 2011, included in the Form 10-K filed with the SEC on September 12, 2011, states that our recurring losses from operations raise substantial doubt about our ability to continue as a going concern.Other than the foregoing, Ernst & Young LLP’s reports on our financial statements for the past two fiscal years did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the two fiscal years ended June 30, 2012 and 2011, and in the subsequent period through October 4, 2012, the date of Ernst & Young LLP's dismissal, there were no disagreements with Ernst & Young LLP on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Ernst & Young LLP, would have caused Ernst & Young LLP to make reference to the subject matter of the disagreements in connection with their reports on our financial statements for such periods. There were no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K) during the two fiscal years ended June 30, 2012 and 2011, or in the subsequent period through October 4, 2012. Ernst & Young LLP’s letter to the SEC stating whether it agrees with the statements inthe abovefour paragraphs (other than the last sentence of the first paragraph, as to which it stated it had no basis to agree or disagree) was filed as an exhibit to our Current Report on Form 8-Kfiled October5, 2012. New Independent Registered Public Accounting Firm On October 4, 2012, Cardica engaged BDO USA, LLPas its new independent registered public accounting firm, effective immediately.The decision to engage BDO USA, LLP as Cardica’s independent registered public accounting firm was approved by Cardica’s Audit Committee.During the years ended June 30, 2012 and 2011, and through October 4, 2012, the date of BDO USA, LLP's engagement, Cardica did not consult with BDO USA, LLPregarding any of the matters or events set forth in Item304(a)(2)(i) and (ii)of RegulationS-K. Proposal 6 Amendment and Restatement of Cardica’s 2005 Equity Incentive Plan In October2005, our Board originally adopted, and in December2005, our stockholders originally approved, our 2005 Equity Incentive Plan which became effective on February2, 2006, and which was most recently amended and restated as approved by our Board and stockholders on November 13, 2012 (the “2005 Plan”). The 2005 Plan will terminate on October12, 2015, unless terminated earlier by our Board. The 2005 Plan was further amended and restated by our Board on September 13 and27, 2013, subject to stockholder approval of this Proposal 6, to include the following changes: 1.an increase in the number of shares of common stock that may be issued under the 2005 Plan by 1,000,000 shares to 6,400,000 shares (plus additional shares returned to the 1997 Plan, as defined and described below); and 2.an increase in the number of shares that may be issued pursuant to the exercise of “incentive stock options” to an aggregate of 7,412,699 shares. As of September 18, 2013, stock options covering an aggregate of 5,100,511 shares of common stock were outstanding, and awards other than stock options or stock appreciation rights covering an aggregate of 100,000 shares of common stock were outstanding, under all of our equity compensation plans, including the 2005 Plan. The weighted average exercise price of all outstanding stock options as of September 18, 2013, was approximately $2.18 and the weighted average remaining term of such options was approximately 4.4 years. As of September 18, 2013 , there were 51,095,792 shares of our common stock outstanding. As of September 18, 2013, 4,954,569 shares of common stock were subject to outstanding awards under the 2005 Plan,2,001,099 shares had previously been issued under awards previously granted under the 2005 Plan and are no longer outstanding, and 112,876 shares of common stock remained available for future grant under the 2005 Plan.In addition, if any stock award under the 1997 Equity Incentive Plan (the “1997 Plan”) expires or otherwise terminates, in whole or in part, without having been exercised in full, or if any shares of common stock issued pursuant to a stock award under the 1997 Plan are forfeited back to us because of the failure to meet a contingency or condition required to vest such shares in the holder of the stock award, the share reserve of the 2005 Plan automatically increases by the number of shares of common stock not acquired or forfeited. The number of shares available for future grant under the 2005 Plan will also increase if shares covered by outstanding awards revert to the 2005 Plan as discussed more fully below under the heading “General.” No additional stock awards may be granted under the 1997 Plan. Stockholders are requested in this Proposal6 to approve the amendment and restatement of the 2005 Plan. The affirmative vote of the holders of a majority of the shares present in person or represented by proxy at the annual meeting regarding Proposal 6 will be required to approve the amendment and restatement the 2005 Plan. Abstentions will be counted toward the tabulation of votes cast on proposals presented to the stockholders and will have the same effect as negative votes. Broker non-votes are counted towards a quorum, but are not counted for any purpose in determining whether this matter has been approved. The terms and provisions of the 2005 Plan, as amended and restated, are summarized below. This summary, however , does not purport to be a complete description of the 2005 Plan. The 2005 Plan, as amended, has been filed with the SEC as Annex A to this proxy statement and may be accessed from the SEC’s website at www.sec.gov. The following summary is qualified in its entirety by reference to the complete text of the 2005 Plan, as amended. Any stockholder that wishes to obtain a copy of the actual plan document may do so by written request to our Secretary at Cardica, Inc., 900 Saginaw Drive, Redwood City, California 94063. Background Cardica is a medical device company that has incurred net losses since inception, and which is expecting to incur substantial additional losses and negative cash flows from operations until we can achieve significant commercial sales of our products. Achieving significant commercial sales of our products will require significant cash outlays (a) to increase commercial sales of our C-Port and PAS-Port systems, (b) to increase commercial sales of our newly commercially launched MicroCutter XCHANGE 30 in Europe, (c) to obtain market adoption of our planned microcutter products in Europe, and (d) to receive regulatory clearance or approval, and commercially launch and obtain market adoption, of our planned microcutter products in the United States. As a result we must retain as much cash as we can to accomplish these goals, and so we have historically relied, and continue to rely, heavily on equity compensation to attract and retain qualified personnel. Our primary source of equity compensation is the 2005 Plan. As of September 18, 2013, the record date for the annual meeting, we had 62 full-time employees and nine non-employee directors and consultants, and we only had 112,876 shares remaining available for future grant under the 2005 Plan. We need to add a Vice President of Sales and Marketing to our executive management team in contemplation of a launch in the United Stated of our MicroCutter XCHANGE 30 following anticipated FDA clearance of our 510(k) submission, and will need to grant stock options to attract and retain him or her. While we cannot predict when or if we will obtain this clearance, or what the scope of such clearance will cover, we anticipate that the earliest that any such clearance could be obtained would be in the first half of calendar 2014. Once we have launched more broadly we will also need to add additional staff and will need to be able to grant additional options as management and employee incentives. In addition, we conduct annual reviews for all employees and typically make additional option grants as part of the annual review process to provide incentives to our employees so that they have economic interests in our stock similar to our stockholders. In determining the appropriate increase in the number of shares available under the 2005 Plan, the Board, based on its extensive experience in companies capable of achieving regulatory approval, estimated generally the number of shares that would allow the hiring and retention of appropriately qualified individuals, including a new Vice President of Sales and Marketing, for managing and implementing our commercialization strategy. The Board considered (a) that only 112,876 shares remained available for future grant under the 2005 Plan, (b) the number of shares subject to options currently outstanding, (c) the number of shares that historically have been granted in the past to our executive team, employees and the Board on an annual basis, (d) the number of shares that generally will be needed to hire a new Vice President of Sales and Marketing, (e) historical increases in the share reserve under the 2005 Plan, (f) the size of the increase compared to the number of shares currently outstanding (approximately 2%), which the Board believed to be within the market norms for comparable public companies, and (g) generally understood industry standards for executives and senior level hires based on the collective experience, judgment and discretion of our Board. The Board did not engage a compensation consultant, or any other consultant, to conduct any analysis or make any recommendations regarding the appropriate size of a share increase. The following table provides certain additional information regarding our equity incentive program as of the record date for the annual meeting. As of September 18, 2013 Total Shares Subject to Outstanding Stock Options Total Shares Subject to Outstanding Full Value Awards Total Common Stock Outstanding on the Record Date Closing Price of Common Stock as Reported on NASDAQ Global Market on the Record Date $ Weighted-Average Exercise Price of Outstanding Stock Options $ Weighted-Average Remaining Term of Outstanding Stock Options (years) 4.4 Total Shares Available for Grant under the Amended 2005 Plan (1) Total Shares Available for Grant under Other Equity Plans 0 (1) The shares listed in this row include the 750,000 shares approved at the 2012 Annual Meeting. The following table provides certain information regarding the activity related to our equity incentive plans for fiscal year 2013. Fiscal Year 2013 Stock Options Granted Full Value Awards Granted Stock Options Cancelled Full Value Awards Cancelled 0 Weighted-Average Common Stock Outstanding Common Stock Outstanding at June 30, 2013 General The 2005 Plan provides for the grant of incentive stock options, nonstatutory stock options, stock purchase awards, stock bonus awards, stock appreciation rights, stock unit awards and other forms of equity compensation, referred to collectively as stock awards, which may be granted to employees, including officers, non-employee directors and consultants. The Board or an authorized committee will, in its sole discretion, determine the criteria that will be used in selecting recipients of stock awards under the 2005 Plan.As of August 31, 2013, approximately 62 employees andnine non-employee directors and consultants were eligible to participate in the 2005 Plan. The aggregate number of shares of common stock available for issuance under the 2005 Plan pursuant to stock awards will be 6,400,000 shares (including shares previously issued), if the amendment to the 2005 Plan is approved. In addition, if any stock award under the 1997 Plan expires or otherwise terminates, in whole or in part, without having been exercised in full, or if any shares of common stock issued pursuant to a stock award under the 1997 Plan are forfeited back to us because of the failure to meet a contingency or condition required to vest such shares in the holder of the stock award, the share reserve of the 2005 Plan automatically increases by the number of shares of common stock not acquired or forfeited. Shares issued under the 2005 Plan may again become available for the grant of new awards under the 2005 Plan if shares are: • forfeited to or repurchased by us; • withheld to satisfy income and employment withholding taxes; • used to pay the exercise price of a stock awardin a net exercise arrangement; • tendered to us to pay the exercise price of a stock award; or • cancelled pursuant to an exchange or repricing program approved by the stockholders In addition, if a stock award granted under the 2005 Plan expires or otherwise terminates without being exercised in part or in full, the shares of common stock not acquired pursuant to the award again become available for subsequent issuance under the 2005 Plan. Shares issued under the 2005 Plan may be authorized but previously unissued shares or reacquired shares, including shares we have bought on the market. No person may be granted awards covering more than 200,000 shares of common stock under the 2005 Plan during any calendar year pursuant to an appreciation-only stock award. An appreciation-only stock award is a stock award whose value is determined by reference to an increase over an exercise or strike price of at least 100% of the fair market value of our common stock on the date of grant. A stock option or stock appreciation right with an exercise or strike price equal to the value of the stock on the date of grant is an example of an appreciation-only award. This limitation is designed to help assure that any tax deductions to which we would otherwise be entitled upon the exercise of an appreciation-only stock award or upon the subsequent sale of shares purchased under such an award, will not be subject to the $1million limitation on the income tax deductibility of compensation paid per covered executive officer imposed under Section 162(m) of the Code. Administration Our Board has delegated its authority to administer the 2005 Plan to our Compensation Committee. Subject to the terms of the 2005 Plan, our Board or an authorized committee, referred to as the plan administrator, determines recipients, dates of grant, the numbers and types of equity awards to be granted and the terms and conditions of the equity awards, including the period of their exercisability and vesting. Subject to the limitations set forth below, the plan administrator will also determine the exercise price of options granted, the purchase price of stock purchase awards and the strike price of stock appreciation rights. The plan administrator does not have the authority to (a)reprice any outstanding stock award under the 2005 Plan after it has been granted, (b)cancel and re-grant any outstanding stock award under the 2005 Plan, or (c) cancel any outstanding stock award in exchange for cash, in each case unless our stockholders have approved such an action within a 12month period preceding such an event. Terms of Stock Options The plan administrator determines the exercise price for a stock option, within the terms and conditions of the 2005 Plan and applicable law, provided that (except in the case of some incentive stock options, as described below) the exercise price of an incentive or nonstatutory stock option generally cannot be less than 100% of the fair market value of our common stock on the date of grant. Options granted under the 2005 Plan vest at the rate specified by the plan administrator.On October7, 2013, the closing price of our common stock as reported on the NASDAQ Global Market was $1.19 per share. Generally, the plan administrator determines the term of stock options granted under the 2005 Plan. Incentive stock options generally have a maximum of ten years. Unless the terms of an optionee’s stock option agreement provide otherwise, if an optionee’s service relationship with us, or any of our affiliates, ceases for any reason other than for cause, disability or death, the optionee may generally exercise any vested options for a period of three months following the cessation of service. If an optionee’s service relationship with us, or any of our affiliates, ceases due to disability or death (or an optionee dies within a specified period following cessation of service), the optionee or a beneficiary may exercise any vested options for a period of 12months, in the event of disability, and 18months, in the event of death. In no event, however, may an option be exercised beyond the expiration of its term.If an optionee’s service relationship with us, or any of our affiliates, ceases due to cause, the stock option will cease to be exercisable immediately upon the participant’s termination. Acceptable consideration for the purchase of common stock issued upon the exercise of a stock option will be determined by the plan administrator and may include (i)cash or check, (ii)a broker-assisted cashless exercise, (iii)the tender (by actual delivery or attestation) of common stock previously owned by the optionee, (iv)a net exercise of the option and (v)a deferred payment arrangement. Unless the plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee’s death. Tax Limitations on Incentive Stock Option Grants. Incentive stock options may be granted only to our employees. The aggregate fair market value, determined at the time of grant, of shares of our common stock with respect to incentive stock options that are exercisable for the first time by an optionee during any calendar year under all of our stock plans may not exceed $100,000. No incentive stock option may be granted to any person who, at the time of the grant, owns or is deemed to own stock possessing more than 10% of our total combined voting power or that of any of our affiliates unless the option exercise price is at least 110% of the fair market value of the stock subject to the option on the date of grant and the term of the incentive stock option does not exceed five years from the date of grant.Additionally, the aggregate maximum number of shares of common stock that may be issued under the 2005 Plan pursuant to the exercise of incentive stock options shall be 7,412,699 shares of common stock. Terms of Stock Purchase Awards The purchase price for stock purchase awards will not be less than the par value of our common stock. The purchase price for a stock purchase award may be payable: • in cash or by check; • according to a deferred payment arrangement; • in consideration of the recipient’s past or future services performed for us or our affiliates; or • in any other legal consideration approved by the plan administrator and permissible under applicable law. Shares of our common stock acquired under a stock purchase award may, but need not, be subject to a share repurchase option in our favor in accordance with a vesting schedule to be determined by the plan administrator. Pursuant to our repurchase option, we will generally have the option to repurchase or reacquire any unvested shares upon a participant’s cessation of continuous service for any reason.Rights to acquire shares under a stock purchase award may be transferred only upon such terms and conditions as set by the plan administrator. Terms of Stock Bonus Awards A stock bonus award may be granted in consideration for the recipient’s past or future services performed for us or our affiliates or any other form of legal consideration. Shares of our common stock acquired under a stock bonus award may, but need not, be subject to forfeiture to us in accordance with a vesting schedule to be determined by the plan administrator. Upon a participant’s cessation of continuous service for any reason, generally all shares or rights to acquire shares that have not vested as of such cessation of service will be forfeited.Rights to acquire shares under a stock bonus award may be transferred only upon such terms and conditions as set by the plan administrator. Terms of Stock Unit Awards Payment of any purchase price may be made in any form permitted under applicable law; however, we will settle a payment due to a recipient of a stock unit award by cash, delivery of stock, a combination of cash and stock as deemed appropriate by the plan administrator, or in any other form of consideration set forth in the stock unit award agreement. Additionally, dividend equivalents may be credited in respect to shares covered by a stock unit award. Except as otherwise provided in the applicable award agreement, stock units that have not vested will be forfeited upon the participant’s cessation of continuous service for any reason. Terms of Stock Appreciation Rights The plan administrator determines the strike price for a stock appreciation right. Upon the exercise of a stock appreciation right, we will pay the participant an amount equal to the product of (i)the excess of the per share fair market value of our common stock on the date of exercise over the strike price, multiplied by (ii)the number of shares of common stock with respect to which the stock appreciation right is exercised. A stock appreciation right granted under the 2005 Plan vests at the rate specified in the stock appreciation right agreement as determined by the plan administrator. The plan administrator determines the term of stock appreciation rights granted under the 2005 Plan. If a participant’s service relationship with us, or any of our affiliates, ceases, then the participant, or the participant’s beneficiary, may exercise any vested stock appreciation right for three months (or such longer or shorter period specified in the stock appreciation right agreement) after the date such service relationship ends. In no event, however, may a stock appreciation right be exercised beyond the expiration of its term. Other Equity Awards The plan administrator may grant other awards related to our common stock. The plan administrator will set the number of shares under the award, the purchase price, if any, the timing of exercise and vesting and any repurchase rights associated with such awards. The plan administrator may additionally grant other stock awards which may be granted, vest or be exercised based upon the attainment during a certain period of time of certain performance goals, referred to as “performance awards”. The length of any performance period, the performance goals to be achieved during the performance period, and the measure of whether and to what degree such performance goals have been attained shall be determined by the plan administrator in its sole discretion. The maximum benefit to be received any individual in a calendar year attributable to such performance awards may not exceed the value of 200,000 shares of our common stock. Changes to Capital Structure and Corporate Transactions In the event that there is a specified type of change in our capital structure, such as a merger, consolidation, reorganization, recapitalization, reincorporation, stock dividend, dividend in property other than cash, stock split, liquidating dividend, combination of shares, exchange of shares, change in corporate structure or other transaction not involving the receipt of consideration by us, appropriate adjustments will be made to: • the number of shares reserved under the 2005 Plan; • the maximum number of shares that may be issued pursuant to the exercise of incentive stock options; • the maximum number of appreciation-only stock awards that can be granted in a calendar year; and • the number of shares and exercise price or strike price, if applicable, of all outstanding stock awards. In the event of specified significant corporate transactions, such as a sale of all or substantially all of our assets, a sale of at least 90% of our outstanding securities, a merger in which we are not the surviving entity, or a merger in which we are the surviving entity but our common stock outstanding immediately prior to the transaction is exchanged or converted into other property, all outstanding stock awards under the 2005 Plan may be assumed, continued or substituted for by any surviving or acquiring entity (or its parent company). If the surviving or acquiring entity (or its parent company) elects not to assume, continue or substitute for such stock awards, then: • with respect to any such stock awards that are held by individuals whose service with us or our affiliates has not terminated prior to the effective date of the corporate transaction, the vesting and exercisability provisions of such stock awards will be accelerated in full and such awards will be terminated if not exercised prior to the effective date of the corporate transaction and any vested stock unit awards will be settled by delivery of shares, cash, a combination of shares and cash or other form of consideration; and • all other outstanding stock awards will terminate if not exercised prior to the effective date of the corporate transaction provided that no vested stock unit awards will terminate without being settled by delivery of shares, cash, a combination of shares and cash or other form of consideration. In the event a stock award will terminate if not exercised prior to the effective date of a corporate transaction, our Board may also provide that the holder of such outstanding stock award may not exercise such stock award but will receive a payment equal to the excess of (i)the value of the property that the holder would have received upon exercise of the stock award, over (ii)the exercise price otherwise payable in connection with the stock award. Change in Control Our Board has the discretion to provide that a stock award under the 2005 Plan will immediately vest as to all or any portion of the shares subject to the stock award (i)immediately upon the occurrence of specified change-in-control transactions, whether or not such stock award is assumed, continued or substituted by a surviving or acquiring entity in the transaction, or (ii)in the event a participant’s service with us or a successor entity is terminated actually or constructively within a designated period following the occurrence of specified change in control transactions. Stock awards held by participants under the 2005 Plan will not vest on such an accelerated basis unless specifically provided by the participant’s applicable award agreement or in another agreement between us and the participant, including, to the extent applicable, the Severance Plan described elsewhere in this proxy statement. Plan Amendments The Board has the authority to amend or terminate the 2005 Plan. However, no amendment or termination of the 2005 Plan will adversely affect any rights under stock awards already granted to a participant unless agreed to by the affected participant. We will obtain stockholder approval of any amendment to the 2005 Plan as required by applicable law and listing requirements. Plan Termination Unless sooner terminated by the Board, the 2005 Plan shall automatically terminate on October 12, 2015, which is the day before the tenth anniversary of the date the 2005 Plan was originally adopted by the Board. Federal Income Tax Information The following is a summary of the principal U.S. federal income taxation consequences to participants and us with respect to participation in the 2005 Plan. This summary is not intended to be exhaustive, and does not discuss the income tax laws of any city, state or foreign jurisdiction in which a participant may reside.The 2005 Plan is not qualified under the provisions of Section401(a) of the Code, and is not subject to any of the provisions of the Employee Retirement Income Security Act of 1974.Our ability to realize the benefit of any tax deductions described below depends on our generation of taxable income, as well as the requirement of reasonableness, the provisions of Section162(m) of the Code and the satisfaction of our tax reporting obligations. Incentive Stock Options. Incentive stock options granted under the 2005 Plan are intended to qualify for the favorable federal income tax treatment accorded “incentive stock options” under Section 422 of the Code. There generally are no federal income tax consequences to the participant or us by reason of the grant or exercise of an incentive stock option. However, the exercise of an incentive stock option may increase the participant’s alternative minimum tax liability, if any. If a participant disposes of stock acquired through exercise of an incentive stock option after holding such stock for more than two years from the date on which the option was granted and more than one year after the date the option was exercised for those shares, (a “qualifying disposition”), the difference, if any, between the amount realized on a sale or other taxable disposition of those shares and the holder’s tax basis in those shares will be long-term capital gain or loss. Upon such a qualifying disposition, we will not be entitled to any income tax deduction. Generally, if the participant disposes of the stock before the expiration of either of those holding periods (a “disqualifying disposition”), then at the time of disposition the participant will realize taxable ordinary income equal tothe excess of the stock’s fair market value on the date of exercise over the exercise price.However, if the sales proceeds are less than the fair market value of the stock on the date of exercise of the stock option, the amount of ordinary income recognized by the participant will not exceed the gain, if any, realized on the sale.If the amount realized on a disqualifying disposition exceeds the fair market value of the stock on the date of exercise of the stock option, that excess will be short-term or long-term capital gain, depending on whether the stock was held for more than one year. To the extent the participant recognizes ordinary income by reason of a disqualifying disposition, generally we will be entitled (subject to the requirement of reasonableness, the provisions of Section 162(m) of the Code, and the satisfaction of a tax reporting obligation) to a corresponding income tax deduction in the tax year in which the disqualifying disposition occurs. Nonstatutory Stock Options. No taxable income is generally recognized by a participant upon the grant of a nonstatutory stock option. Upon exercise of a nonstatutory stock option, the participant will recognize ordinary income equal to the excess, if any, of the fair market value of the purchased shares on the exercise date over the exercise price paid for those shares. If the participant is employed by us or one of our affiliates, that income will be subject to withholding taxes.Generally, we will be entitled (subject to the requirement of reasonableness, the provisions of Section 162(m) of the Code, and the satisfaction of a tax reporting obligation) to an income tax deduction in the tax year in which such ordinary income is recognized by the participant. Upon disposition of the stock, the participant will generally recognize a capital gain or loss equal to the difference between the selling price and the sum of the amount paid for such stock plus any amount recognized as ordinary income upon acquisition of the stock. Such gain or loss will be long-term or short-term depending on whether the stock was held for more than one year. Stock Purchase Awards and Stock Bonus Awards. Upon receipt of stock pursuant to a stock purchase award or stock bonus award, to the extent the shares are vested the participant will recognize ordinary income equal to the excess, if any, of the fair market value of the shares on the date of issuance over the purchase price, if any, paid for those shares, and that income will be subject to withholding taxes. We will be entitled (subject to the requirement of reasonableness, the provisions of Section 162(m) of the Code, and the satisfaction of a tax reporting obligation) to a corresponding income tax deduction in the year in which such ordinary income is recognized by the participant. However, if the shares issued upon the grant of a stock purchase award or stock bonus award are unvested and subject to repurchase by us in the event of the participant’s termination of service prior to vesting in those shares, the participant will not recognize any taxable income at the time of issuance, but will have to report as ordinary income, as and when our repurchase right lapses, an amount equal to the excess of (i)the fair market value of the shares on the date the repurchase right lapses, over (ii)the purchase price, if any, paid for the shares. The participant may, however, elect under Section 83(b) of the Code to include as ordinary income in the year of issuance an amount equal to the excess of (i)the fair market value of the shares on the date of issuance, over (ii)the purchase price, if any, paid for such shares. If the Section 83(b) election is made, the participant will not recognize any additional income as and when the repurchase right lapses. Both we and the participant will be required to satisfy certain tax withholding requirements applicable to such income. We will be entitled to an income tax deduction equal to the amount of ordinary income recognized by the participant at the time the shares are issued. In general, the deduction will be allowed for the taxable year in which such ordinary income is recognized by the participant. Upon disposition of the stock acquired upon the receipt of a stock purchase award or stock bonus award, the participant will recognize a capital gain or loss equal to the difference between the selling price and the sum of the amount paid for such stock plus any amount recognized as ordinary income upon issuance (or vesting) of the stock. Such gain or loss will be long-term or short-term depending on whether the stock was held for more than one year. Stock Unit Awards. No taxable income is generally recognized upon receipt of a stock unit award. In general, the participant will recognize ordinary income in the year in which the shares subject to that unit vest and are actually issued to the participant in an amount equal to the fair market value of the shares on the date of issuance, and that income will be subject to withholding taxes. We will be entitled (subject to the requirement of reasonableness, the provisions of Section 162(m) of the Code, and the satisfaction of a tax reporting obligation) to an income tax deduction equal to the amount of ordinary income recognized by the participant at the time the shares are issued. In general, the deduction will be allowed for the taxable year in which such ordinary income is recognized by the participant. Stock Appreciation Rights. No taxable income is realized upon the receipt of a stock appreciation right with a strike price equal to the fair market value of the underlying stock on the grant date and where the recipient may only receive the appreciation inherent in the stock appreciation rights in shares of our common stock.Upon exercise of the stock appreciation right, the fair market value of the shares (or cash in lieu of shares) received is recognized as ordinary income to the participant in the year of such exercise. Generally, with respect to employees, we are required to withhold from the payment made on exercise of the stock appreciation right or from regular wages or supplemental wage payments an amount based on the ordinary income recognized. Generally, we will be entitled (subject to the requirement of reasonableness, the provisions of Section 162(m) of the Code, and the satisfaction of a tax reporting obligation), to an income tax deduction in the year in which such ordinary income is recognized by the participant. Potential Limitation on Deductions. Section162(m) of the Code denies a deduction to any publicly-held corporation for compensation paid to certain “covered employees” in a taxable year to the extent that compensation to each covered employee exceeds $1million. It is possible that compensation attributable to awards, when combined with all other types of compensation received by a covered employee from us, may cause this limitation to be exceeded in any particular year. However, certain kinds of compensation, including qualified “performance-based compensation,” are disregarded for purposes of the deduction limitation. In accordance with Treasury Regulations issued under Section 162(m) of the Code, compensation attributable to stock options and stock appreciation rights will qualify as performance-based compensation if (i)such awards are granted by a compensation committee or committee of our Board comprised solely of “outside directors,” (ii)the plan contains a per-employee limitation on the number of shares for which such awards may be granted during a specified period, (iii)the per-employee limitation is approved by the stockholders, and (iv)the exercise or strike price of the award is no less than the fair market value of the stock on the date of grant. It is intended that all options and stock appreciation rights granted with an exercise or strike price at least 100% of the fair market value of the stock subject to the option or stock appreciation right on the date of grant qualify as performance-based compensation that is exempt from the $1million deduction limitation. Compensation attributable to stock bonus awards, stock unit awards, performance awards and other stock awards under the 2005 Plan will not qualify as performance-based compensation, and therefore it remains subject to the $1million deduction limitation. New Plan Benefits Awards under the 2005 Plan are discretionary, and we have not approved any awards that are conditioned on stockholder approval of the 2005 Plan. Accordingly, we cannot currently determine the benefits or number of shares subject to awards that may be granted in the future to executive officers, directors, and employees under the 2005 Plan. Plan Benefits The following table presents certain information as of August 31, 2013, with respect to awards granted under the 2005 Plan to our (i)named executive officers, (ii)all current executive officers as a group, (iii)all current directors who are not executive officers as a group, (iv)all current employees, including non-executive officers, as a group, and (v) each nominee for director.Since its inception, no shares have been issued under the 2005 Plan to any associate of any director, nominee or executive officer, and no person has been issued or will be issued five percent or more of the total amount of shares issued under the 2005 Plan. 2005 Plan Benefits Name and position Number of shares subject to grants (#) Bernard A. Hausen, Chief Executive Officer and Nominee for Director Bryan D. Knodel, V.P., Research and Development Frederick Bauer, V.P., Manufacturing & Operations All Current Executive Officers as a Group All Current Non-Executive Directors as a Group AllCurrent Non-Executive Officer Employees as a Group Kevin T. Larkin, Nominee for Director Richard P. Powers, Nominee for Director Jeffrey L. Purvin, Nominee for Director John Simon, Nominee for Director William H. Younger, Jr., Nominee for Director The Board Of Directors Recommends A Vote In Favor Of Proposal 6 . SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table provides certain information with respect to all of our equity compensation plans in effect as of June30, 2013. Equity Compensation Plan Information Number of securities to be Weighted-average exercise price of outstanding options, warrants and rights (1) Number of securities Remaining available for issuance under equity compensation plans (excluding securities reflected in column (a) Plan Category (a) (b)($) (c) Equity compensation plans approved by security holders: 1997 Equity Incentive Plan $ 2005 Equity Incentive Plan $ Equity compensation plans not approved by security holders 0 0 0 Total $ (1)The weighted-average exercise price does not take into account the shares subject to outstanding restricted stock units which have no exercise price. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information regarding the ownership of our common stock as of August 31, 2013, by: ● each of our directors; ● each of our executive officers named in the Summary Compensation Table below; ● all of our executive officers and directors as a group; and ● all those known by us to be beneficial owners of more than five percent of our common stock. Beneficial Ownership (1) Beneficial Owner Number of Shares Percent of Total 5% or Greater Stockholders: Entities and Persons Affiliated with Sutter Hill Ventures (2) 755 Page Mill Road, Suite A 200 Palo Alto, CA 94304 % Entities and Persons Affiliated with Applied Medical Corporation 22872 Avenida Empresa Rancho Santa Margarita, California 92688 % Entities and Persons Affiliated with Allen & Company Incorporated (3) 711 Fifth Avenue New York, NY 10022 % PRIMECAP Management Company (4) 225 South Lake Ave., #400 Pasadena, CA 91101 % Entities and Persons Affiliated with Broadfin Capital LLC (5) 237 Park Avenue, Suite 900 New York, New York 10017 % Named Executive Officers and Directors: Bernard A. Hausen, M.D., Ph.D. (6) % Bryan D. Knodel (7) % Frederick Bauer (8) * Kevin T. Larkin (9) * Richard P. Powers (9) * Jeffrey Purvin (9) * John Simon, Ph.D. (10) % William H. Younger, Jr. (11) % All executive officers and directors as a group (9 persons) (12) % *Less than one percent. This table is based upon information supplied by officers, directors and principal stockholders and Schedules 13D and 13G filed with the SEC. Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, we believe that each of the stockholders named in this table has sole voting and investment power with respect to the shares indicated as beneficially owned. Applicable percentages are based on 51,080,614 shares outstanding on August 31, 2013, adjusted as required by rules promulgated by the SEC. Consists of (a) 3,412,793 shares and warrants to purchase 662,676 shares of common stock that are exercisable within 60 days after August 31, 2013, held by Sutter Hill Ventures, a California Limited Partnership (“SHV”), (b) 9,726 shares held by Sutter Hill Entrepreneurs Fund (AI), L.P. (“SHAI”), (c) 24,628 shares held by Sutter Hill Entrepreneurs Fund (QP), L.P. (“SHQP”), (d) 2,333 shares and 52,783 shares subject to stock options that are exercisable for common stock within 60 days after August 31, 2013, held by William H. Younger, Jr., a member of our Board, (e) 229,771 shares and warrants to purchase 43,818 shares of common stock that are exercisable within 60 days of August 31, 2013, held by William H. Younger, Jr., Trustee, The William H. Younger Revocable Trust U/A/D 8/5/09, (f) 172,869 shares and warrants to purchase 119,761 shares of common stock that are exercisable within 60 days of August 31, 2013, held by SHV Profit Sharing Plan, a retirement trust, for the benefit of Mr. Younger, (g) 444,157 shares and warrants to purchase 39,920 shares of common stock that are exercisable within 60 days after August 31, 2013 that are held by Yovest, L.P. and (h) an aggregate of 1,957,157 shares and warrants to purchase 373,661 shares of common stock that are exercisable within 60 days after August 31, 2013, that are held by individuals and entities associated with Sutter Hill other than by Mr. Younger and affiliates of Mr. Younger.SHV disclaims beneficial ownership of the shares described in (b) through (h), SHAI disclaims beneficial ownership of the shares described in (a) and (c) through (h) and SHQP disclaims beneficial ownership of the shares described in (a), (b) and (d) through (h). Consists of (a)417,938 shares held by Allen & Company Incorporated, (b)40,556 shares held by Herbert A. Allen, (c) 96,988 shares held by Susan Allen, (d)644,099 shares and warrants to purchase 179,641 shares of common stock that are exercisable within 60days after August 31, 2013, held by Bruce Allen, (e)1,084,042 shares and warrants to purchase 199,601 shares of common stock that are exercisable within 60days after August 31, 2013, and 52,783 shares subject to stock options that are exercisable for common stock within 60days after August 31, 2013, held by John Simon, a member of our Board, and (f)33,954 shares held by certain individual accounts for which Herbert A. Allen, III may be deemed to have beneficial ownership. Allen & Company Incorporated disclaims beneficial ownership of the shares described in (b)through (f). PRIMECAP Management Company has sole voting power over 1,976,600 of these shares, and sole dispositive power over all of these shares. Each of Broadfin Capital, LLC, Broadfin Healthcare Master Fund, Ltd., and Kevin Kotler have shared voting and investment power over these shares. The address of Broadfin Capital, LLC and Kevin Kotler is set forth in the table, and the address of Broadfin Healthcare Master Fund, Ltd. is 20 Genesis Close, Ansbacher House, Second Floor, P.O. Box 1344, Grand Cayman KY1-1108, Cayman Islands. Includes 1,032,599 shares subject to stock options that are exercisable for common stock within 60days after August 31, 2013 and warrants to purchase 9,980 shares of common stock that are exercisable within 60days from August 31, 2013. Includes (a)545,034 shares subject to stock options that are exercisable for common stock within 60days from August 31, 2013, and (b)warrants to purchase 89,821 shares of common stock that are exercisable within 60days from August 31, 2013. Includes (a) 370,173 shares subject to stock options that are exercisable for common stock within 60days from August 31, 2013, and (b)warrants to purchase 3,992 shares of common stock that are exercisable within 60days from August 31, 2013. Includes 66,116 shares subject to stock options that are exercisable for common stock within 60days after August 31, 2013. Includes 52,783 shares subject to stock options that are exercisable for common stock within 60days after August 31, 2013, and warrants to purchase 199,601 shares of common stock that are exercisable within 60days after August 31, 2013. Includes(a) 3,412,793 shares and warrants to purchase 662,676 shares of common stock that are exercisable within 60 days after August 31, 2013, held by SHV, (b) 9,726 shares held by SHAI, (c) 24,628 shares held by SHQP, (d) 229,771 shares and warrants to purchase 43,818 shares of common stock that are exercisable within 60 days of August 31, 2013, held by William H. Younger, Jr., Trustee, The William H. Younger Revocable Trust U/A/D 8/5/09, (e) 172,869 shares and warrants to purchase 119,761 shares of common stock that are exercisable within 60 days of August 31, 2013, held by SHV Profit Sharing Plan, (f) 444,157 shares and warrants to purchase 39,920 shares of common stock that are exercisable within 60 days after August 31, 2013 that are held by Yovest, L.P. and (g) 2,333 shares and 52,783 shares subject to stock options that are exercisable for common stock within 60 days after August 31, 2013.Mr. Younger disclaims beneficial ownership of the shares described in (a) through (f) except to the extent of his pecuniary interest in such shares. Includes shares described in footnotes 6 through 11 above and includes (a) 384,835 shares issuable upon the vesting of restricted stock units, or the exercise of stock options that are exercisable within 60 days of August 31, 2013 and (b) warrants to purchase 5,988 shares of common stock that are exercisable within 60 days from August 31, 2013 held by an additional executive officer. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934, as amended, requires our directors and executive officers, and persons who own more than ten percent of a registered class of our equity securities, to file with the SEC initial reports of ownership and reports of changes in ownership of our common stock and other equity securities. Our executive officers, directors and greater than ten percent stockholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of the copies of such reports furnished to us and written representations that no other reports were required, during fiscal 2013 our executive officers, directors and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements applicable to each of them, respectively. Executive Compensation Summary Compensation Table The following table shows for the fiscal years ended June 30, 2013 and 2012, compensation awarded to or paid to, or earned by, our Chief Executive Officer and our two other most highly compensated executive officers at June 30, 2013 (the “Named Executive Officers”). Summary Compensation Table for Fiscal 2013 Name and Principal Position Year Salary Option Awards Nonequity incentive plan compensation All Other Compensation Total ($) Bernard A. Hausen, M.D., Ph.D. President and Chief Executive Officer Bryan D. Knodel, Ph.D. Vice President, Research and Development Frederick Bauer Vice President, Manufacturing & Operations(6) These amounts are not cash compensation, but represent the aggregate fair value of the stock grants received by our Named Executive Officers. The aggregate fair value is computed in accordance with FASB ASC Topic 718, excluding the effects of forfeiture with respect to awards subject to performance conditions. Assumptions used in the calculation of these amounts are included in Note1 to our audited financial statements for the fiscal year ended June 30, 2013, included in our Annual Report on Form10-K. Consists of stock option awards that vest in installments of 1/48 th of the total award per month, subject in each case to the holder providing continued service with Cardica on such vesting date. Fiscal 2012 amounts were reported in the bonus column in Cardica’s 2012 proxy statement. Consists of a travel and living allowance of $78,000 and a car allowance of $7,200 relating to commuting to and from California and Arizona on a weekly basis. Consists of a travel and living allowance relating to commuting to and from Southern California on a weekly basis. Mr. Bauer was not a “named executive officer” in fiscal 2012. Non-Equity Incentive Plan Compensation The 2013 Bonus Plan was designed to offer incentive compensation to certain of our employees, including our named executive officers, by rewarding the achievement of specifically measured corporate objectives and, if applicable, individual performance objectives. The 2013 Bonus Plan was administered by the Board with recommendations from the Compensation Committee. The Compensation Committee was responsible for recommending to the Board for approval any incentive awards to the named executive officers of Cardica. The Board and the Compensation Committee also retained the discretion to vary actual payouts from payouts as determined pursuant to achievement of the specifically measured corporate objectives. The 2013 Bonus Plan provided for the payment of bonuses to participants for the achievement of corporate objectives determined by the Compensation Committee, as follows: sales goals (25%) and cost goals (5%) with respect to the MicroCutter XCHANGE 30; capital raising goals (25%); completion of the MicroCutter European clinical trial with 180 patients (25%); submission of the US 510(k) for the MicroCutter XCHANGE 30 in the fourth quarter of fiscal 2013; and MicroCutter XCHANGE 45 engineering goals (10%). Other than for the Chief Executive Officer, the Compensation Committee also consider individual performance. In August 2013, the Compensation Committee determined that Cardica had fully achieving its capital raising goals (25%) and completion of the MicroCutter European clinical trial with 180 patients (25%), and determined that none of the other corporate objectives were met. Accordingly, the Compensation Committee recommended the payment of bonuses to the named executive officers in the amount of 50% of the target bonus amount for each named executive officer. The Compensation Committee’s recommendations were approved by the Board in August 2013. The Compensation Committee has not determined whether it would attempt to recover bonuses from our named executive officers if the performance objectives that led to a bonus determination were to be restated, or found not to have been met to the extent originally believed by the Compensation Committee. Bernard A. Hausen, M.D., Ph.D. — President and Chief Executive Officer In August 2013, the Compensation Committee recommended, and the Board approved, that Dr.Hausen should be rewarded based on 50% achievement of his 40% target bonus. Accordingly, Dr.Hausen was awarded a cash bonus award of $76,260 (50% of 40% of $381,300 base salary for fiscal 2013, rounded) as compensation for his performance in fiscal 2013. In August 2012, the Compensation Committee recommended, and the Board approved, that Dr.Hausen should be rewarded based on 30% achievement of his 40% target bonus. Accordingly, Dr.Hausen was awarded a cash bonus award of $44,640 (30% of 40% of $372,000 base salary for fiscal 2012, rounded) as compensation for his performance in fiscal 2012. In August 2012, the Compensation Committee recommended, and the Board approved, that Dr. Hausen should be granted an option to purchase 80,000 shares of Common Stock vesting at a rate of 1/48th per month following the Vesting Commencement Date, August 16 2012, provided that Dr. Hausen continues to provide services to Cardica. Bryan D. Knodel, Ph.D. — Vice President, Research and Development In August 2013, the Compensation Committee recommended, and the Board approved, that Dr.Knodel should be rewarded based on 50% achievement of his 30% target bonus. Accordingly, Dr.Knodel was awarded a cash bonus award of $41,310 (50% of 30% of $275,400 base salary for fiscal 2013, rounded) as compensation for his performance in fiscal 2013. In August 2012, the Compensation Committee recommended, and the Board approved, that Dr.Knodel should be rewarded based on 30% achievement of his 30% target bonus. Accordingly, Dr. Knodel was awarded a cash bonus award of $24,300 (30% of 30% of $270,000 base salary for fiscal 2012, rounded) as compensation for his performance in fiscal 2012. In August 2012, the Compensation Committee recommended, and the Board approved, that Dr. Knodel should be granted an option to purchase 40,000 shares of Common Stock vesting at a rate of 1/48th per month following the Vesting Commencement Date, August 16, 2012, provided that Dr. Knodel continues to provide services to us. Dr. Knodel receives a travel, living and car allowance for commuting to and from California and Arizona on a weekly basis. Frederick Bauer — Vice President, Manufacturing & Operations In August 2013, the Compensation Committee recommended, and the Board approved, that Mr.Bauer should be rewarded based on 50% achievement of his 30% target bonus. Accordingly, Mr.Bauer was awarded a cash bonus award of $38,142 (50% of 30% of $254,280 base salary for fiscal 2013) as compensation for his performance in fiscal 2013. In August 2012, the Compensation Committee recommended, and the Board approved, that Mr. Bauer should be granted an option to purchase 40,000 shares of Common Stock vesting at a rate of 1/48th per month following the Vesting Commencement Date, August 16, 2012, provided that Mr. Bauer continues to provide services to us. Mr. Bauer receives a travel and living allowance for commuting to and from Southern California on a weekly basis. Outstanding Equity Awards at Fiscal year end. The following table shows for the fiscal year ended June 30, 2013, certain information regarding outstanding equity awards at fiscal year end for the Named Executive Officers. Outstanding Equity Awards At June 30, 2013 Option Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable (1) Option Exercise Price ($) Option Expiration Date Bernard A. Hausen, M.D., Ph.D. ─ $ 2.85 3/24/2014 ─ $ 2.85 3/24/2014 ─ $ 2.85 7/19/2015 ─ $ 2.85 7/19/2015 ─ $ 8.00 3/29/2016 ─ $ 6.03 6/27/2014 ─ $ 9.20 8/13/2015 $ 1.55 8/18/2016 $ 1.12 11/11/2016 $ 2.18 8/18/2017 $ 2.28 8/31/2018 $ 1.81 8/16/2019 Bryan D. Knodel ─ $ 2.85 1/29/2014 ─ $ 2.85 3/24/2014 ─ $ 2.85 5/19/2014 ─ $ 2.85 5/19/2014 ─ $ 2.85 7/14/2014 ─ $ 2.85 9/21/2014 ─ $ 2.85 11/17/2014 ─ $ 2.85 2/2/2015 ─ $ 2.85 3/24/2015 ─ $ 2.85 7/19/2015 ─ $ 8.00 3/29/2016 ─ $ 6.03 6/27/2014 ─ $ 9.20 8/13/2015 $ 1.55 8/18/2016 $ 1.12 11/11/2016 $ 2.18 8/18/2017 $ 2.28 8/31/2018 $ 1.81 8/16/2019 Frederick Bauer ─ $ 9.20 8/13/2015 ─ $ 1.55 8/18/2016 $ 1.55 8/18/2016 $ 1.12 11/11/2016 $ 2.18 8/18/2017 $ 2.28 8/31/2018 $ 1.81 8/16/2019 Options vest in installments of 1/48th of the total grant per month, subject in each case to the holder providing continued service with Cardica on such vesting date. Potential Payments Upon Termination or Change-in-Control On February11, 2009, our Board approved a Change in Control Severance Benefit Plan (the “Severance Plan”) for our employees who are serving at or above the level of director and are designated as a participant by the Board (the “Eligible Employees”). The Severance Plan provides for the payment of certain benefits to Eligible Employees if an Eligible Employee’s employment with us is involuntarily terminated by us or our successor without Cause (as such term is defined in the Severance Plan) immediately prior to, on or within 18months following the effective date of a Change in Control (as defined in the Severance Plan) or upon the Eligible Employee’s Resignation for Good Reason (as defined in the Severance Plan) on or within 18months following the effective date of a Change in Control (such termination or resignation referred to in the Severance Plan as a “Qualifying Termination”). The Severance Plan supersedes any previously established or maintained severance benefit agreement, plan, policy or practice applicable to any Eligible Employees in connection with a Qualifying Termination, whether formal or informal, written or unwritten, and also supersedes any employment agreement between us and an Eligible Employee regarding such individual’s rights to severance benefits in connection with a Qualifying Termination. The Severance Plan provides for the following benefits, in exchange for an effective release of claims and compliance with certain non-solicitation obligations: Cash Severance Benefit - Eligible Employees shall be entitled to receive a lump sum cash severance benefit (referred to in the Severance Plan as the “Cash Severance”) as set forth below. Eligible Employee’s Position/Level Immediately Prior to Qualifying Termination Event Amount Chief Executive Officer 1.5 x (Base Salary + Bonus Amount) Vice President 1.0 x (Base Salary + the greater of(i) Bonus Amount and (ii) Sales Commissions earned in the trailing 12 month period Director Four (4) months of Base Salary + the greater of (i) 33% of Base Salary and (ii) 33% Sales Commissions earned in the trailing 12 month period Continued Group Health Plan Benefits — If an Eligible Employee timely elects to continue coverage of a group health plan sponsored by us under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), we will pay the applicable premiums on behalf of the Eligible Employee for the Eligible Employee’s continued coverage under such plans, including coverage for the Eligible Employee’s eligible dependents, for up to 18months for the Chief Executive Officer, 12months for a Vice President and four months for a Director, or such earlier date as the Eligible Employee or his or her dependents cease to be eligible for continued coverage. Accelerated Vesting — All equity awards held by an Eligible Employee prior to termination will become fully vested and, as applicable, exercisable as of the date of termination. Modified Tax Gross-Up — If payments and benefits in connection with a Change in Control (including payments under the Severance Plan) constitute “parachute payments” that are subject to excise taxes imposed by Section4999 (the “Excise Tax”) of the Code, we will determine which of the following two alternative amounts of payment under the Severance Plan shall be paid to the Eligible Employee: (i)payment in full of the entire amount of the payment (a “Full Payment”), or (ii)payment of only a part of the payment so that the Eligible Employee receives the largest payment possible without the imposition of the Excise Tax (a “Reduced Payment”). A Reduced Payment will only be made if (x)payment of the Full Payment would result in the imposition of the Excise Tax, (y)payment of the Reduced Payment would not result in the imposition of the Excise Tax, and (z)in the case of employees who are above the level of director, the Reduced Payment is not less than the Full Payment minus an amount of cash equal to the product of (I)0.5 multiplied by (II)the Cash Severance. If the Full Payment is made and is subject to the Excise Tax, we will pay the Eligible Employee an additional payment (a “Gross-Up Payment”) equal to (A)the Excise Tax on the Full Payment, (B)any interest or penalties imposed on the Eligible Employee with respect to the Excise Tax on the Full Payment, and (C)an additional amount sufficient to pay the Excise Tax and the federal and state income and employment taxes arising from the payments made by us to the Eligible Employee pursuant to (A), (B)and (C). We will reduce an Eligible Employee’s severance benefits, in whole or in part, by the amount of any other severance benefits, pay in lieu of notice, or other similar benefits payable to the Eligible Employee by Cardica in connection with the Eligible Employee’s termination or resignation. The amount of compensation and benefits payable to each named executive officer under the Severance Plan has been estimated in the table below. The table below does not include amounts in which the named executive officer had already vested as of June30, 2013. Such vested amounts would include vested stock options and accrued wages and vacation. The tables below also do not include the impact of equity awards granted to the named executive officers after June30, 2013. The actual amount of compensation and benefits payable in any termination event can only be determined at the time of the termination of the named executive officer’s employment with Cardica. Name Cash Continuation Acceleration of Stock Vesting Tax Gross- Up Total Bernard A. Hausen, M.D., Ph.D. $ $ $ - $ $ Bryan D. Knodel, Ph.D. $ $ $ - $ $ Frederick Bauer $ $ $ - $ $ (1) The amounts listed in this column do not include the payment of accrued salary and vacation that would be due upon termination of employment. (2) Represents the present value of the continuation of our current employee benefits, including medical, dental, and vision insurance. Director Compensation The following table shows for the fiscal year ended June 30, 2012, certain information with respect to the compensation of all of our non-employee directors earned during the fiscal year: Director Compensation for Fiscal 2013 Name Fees Earned or Paid in Cash ($) (1) Option
